EXHIBIT 10.11

 

SUPPLEMENTARY AGREEMENT No.1

to the General Loan Agreement

(on establishment of loan limit)

No.2000/03/40 dated June 02, 2003

 

The present Supplementary Agreement No.1 (hereinafter – Supplementary Agreement)
to the General Loan Agreement (on establishment of loan limit) No.2000/03/40
dated June 02, 2003 (hereinafter – Agreement) has been concluded in Almaty on
January 28, 2005 between:

 

Joint-Stock Company “Bank TuranAlem”, hereinafter referred to as the «Creditor»,
in the person of Vice Chief Executive Officer Mr. Saparov Arsen Kuandykovich
acting on the basis of the Power of Attorney No. 07/1 dated January 05,2005,

 

Subsidiary Open Joint-Stock Company “Caspi Neft TME”, hereinafter referred to as
the «Borrower», in the person of Chief Executive Officer Mr. Anatole Kunevich,
acting on the basis the Charter,

 

TransMeridian Exploration Inc. (BVI), hereinafter referred to as the
«Shareholder 1», in the person of President Mr. Lorrie Olivier acting on the
basis the Charter, and

 

Bramex Management Inc., hereinafter referred to as the «Shareholder 2», in the
person of authorized representative Mr. Sadykov Kairat Aryngaziyevich., acting
on the basis of the Power of Attorney dated October 18, 2004.

 

Hereinafter the Creditor, the Borrower, the Shareholder 1 and the Shareholder 2
under the present Supplementary Agreement jointly referred to as the «Parties»,
and separate as the «Party».

 

Taking into consideration Agreement dated January 28, 2005, the Parties have
agreed to amend and modify the Agreement as follows:

 

1. The Creditor grants to the Borrower an extension for payment of all next
payments under the Agreement until July 15, 2005, including the principal amount
of a debt under the outstanding credits, subject to payment within the limits of
the specified period of the extension, accrued interest for using Credits (at
the standard rate of 15% per annum), any other payments which are subject to
payment within the limits of the specified period of extension according to the
contracts and agreements which have been executed between the Parties within the
framework of the Agreement.

 

All payments of the principal amount of a debt under the Credits and the
Interest, which should have been paid by the Borrower for the period of
extension discussed in paragraph 1 of herein, according to the terms of the
Agreement shall be made by the Borrower in full concurrently with planned
payments on the corresponding Loan Agreements, provided on July 2005.

 

3. The Creditor within the extension period stipulated by paragraph 1 of this
Supplementary Agreement, accrues the Interest for the total amount of the
principal debt under the Agreement, basing on the actual debt amount. At that,
the Company undertakes to make payments on payment of the Interest accrued
according to the provisions of this sub-paragraph, in full measure.

 

4. To add sub-item 7.1.17. to the Item 7.1. of the article 7 of the Agreement as
follows:

 

«7.1.17.                           Nonfulfillment by the Shareholder 1 of its
obligations determined in items 2.1.1-2.1.3., item.2.1. and/or item 2.2. of the
Agreement dated January 28, 2005.

 

1

--------------------------------------------------------------------------------


 

5. All other conditions of the Agreement unaffected by the present Supplementary
Agreement shall remain unchanged.

 

6. This Agreement shall become effective immediately upon it’s signing by the
authorized representatives of the Parties and shall remain in effect till the
date of complete performance of obligations by the Parties.

 

7. Supplementary Agreement is an integral part of the Agreement.

 

This Agreement has been executed in 5 (five) original exemplars having equal
legal force, two exemplars are for the Creditor and one for the Borrower, the
Shareholder 1 and the Shareholder 2

 

The present Supplementary Agreement has been signed by the authorized hereto:

 

 

 

On behalf of the CREDITOR

 

 

 

 

Vice Chief Executive Officer

 

 

 

 

 

/s/: Saparov A.K.

 

 

 

 

 

stamp here

 

 

 

 

 

 

 

 

 

On behalf of the BORROWER

 

 

 

 

Chief Executive Officer

 

 

 

 

 

/s/: Kunevich A.

 

 

 

 

 

stamp here

 

 

 

 

 

 

 

 

 

On behalf of the SHAREHOLDER1

 

 

 

 

President

 

 

 

 

 

/s/: L. Olivier

 

 

 

 

 

stamp here

 

 

 

 

 

 

 

 

 

On behalf of the SHAREHOLDER 2

 

 

 

 

Authorized representative

 

 

 

 

 

/s/: Sadykov K.A.

 

 

 

 

 

stamp here

 

 

 

2

--------------------------------------------------------------------------------